DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on January 27, 2022.  As directed by the amendment, Claims 1, 9, 23, and 30 have been amended.  Claims 6-8, 13, 35, and 39 have been canceled.  Claims 1-5, 9-12, 14-34, 36-38, and 40-46 are allowable over the prior art.
Regarding the Office Action filed July 27, 2021:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
The claims still invoke 35 USC 112(f).  Therefore, those invocations are maintained.
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Directional element of Claim 46.  The corresponding structure is the hood, bill, or slit of an outlet (paragraphs 0055 and 0056).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Reasons for Allowance
Claims 1-5, 9-12, 14-34, 36-38, and 40-46 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a nasal cannula for delivering humidified breathing gas and nebulized medication, the nasal cannula comprising: a first prong with a first outlet, a second prong with a second outlet, a third prong disposed on an outer surface of the first prong, comprising a first medicament outlet configured to pass aerosolized medicament, the third prong extending alongside the first prong and sharing a common wall such that breathing gas and medicament flows are separated by the common wall, wherein the cannula is configured such that during operation a velocity of the breathing gas exiting the first outlet is greater than a velocity of the aerosolized medicament exiting the first medicament outlet.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1.
Claim 23 discusses a method using an apparatus similar to Claim 1 and with similar claim limitations to Claim 1.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 23.

Several prior art similar to the claimed invention are discussed below.
Flanagan et al. (US 2014/0150789) discusses an invention for improving nitric oxide therapy.  Flanagan does not mention the use of a prong that has aerosolized medicament flowing through the outlet despite the instant invention not positively claiming the aerosolized medicament.  Flanagan is an apparatus specifically made to deliver NO to the user and makes no mention that the NO can be replaced with any other gas or medicament.  Additionally, Flanagan is unable to produce a velocity of breathing gas faster than a velocity of aerosolized medicament.  In Flanagan, it is NO that has a faster velocity than the breathing gas which teaches away from what the instant invention is claiming.  The reason why the velocity is greater for the breathing gas than the velocity of the medicament in the instant invention is to allow the medicament to mix with the breathing gas and to be carried by the breathing gas.  Flanagan does not discuss this at all and it would not be obvious to switch the velocities.  Therefore, Flanagan does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claims 23 and 30.
Tatkov (US 2016/0158476) discusses a nasal interface with asymmetrical nasal delivery elements.  Tatkov does not disclose a medicament outlet of any sort.  Tatkov merely discloses that the nasal prongs can be modified to be asymmetrical and can be of different shapes, lengths, and sizes.  Tatkov makes no mention of three separate nasal prongs that each receive different flows of gases and medicaments.  Flanagan cannot cure Tatkov’s deficiencies.  Therefore, Tatkov does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claims 23 and 30.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785